Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution 
Applicant’s specification recites “In accordance with various embodiments, a secondary asset can be displayed on a virtual asset (e.g. desk 803) in this way the secondary asset can be transmitted separately from the streaming asset and displayed in the virtual environment separately from the streaming asset that may show a real world view. For example, the virtual region 825 may have an environmental asset 803 such as a desk for each participant controlled asset (e.g. avatar) or for each group. The secondary asset (e.g. presentation 700p) can be displayed adjacent to the participant controlled asset on the environmental asset 803. This separation of the secondary asset from the streaming asset may occur when a higher resolution camera (e.g. camera 612 in Fig. 9A) is used to capture the asset or in situations where the secondary asset is natively digital such as in a power point presentation, on a smart board, or visual aids applied to some other type of computing device Examples, of this are shown throughout Figs. 2-9.”  Spec. 82.  The disclosed feature is illustrated in Fig. 3C, particularly with respect to Fig. 3C 700p, 803.
    PNG
    media_image1.png
    559
    624
    media_image1.png
    Greyscale

	The Examiner’s reference on the record does not teach the specific feature.  However, the Examiner has not made determination regarding allowability.  Further search and consideration are needed.

Response to Amendment 
This is in response to applicant's amendment/response filed on 6/21/2021, which has been entered and made of record.  Claims 1, 3-7, 9-10, and 14-20 have been amended.  Claims 21-26 have been added.  No claim has been cancelled.  Claims 1-26 are pending in the application. 

The objection to Claim 1 due to minor informalities is withdrawn in view of Applicant’s amendment to the claim. 

The objection to Claim 3 due to minor informalities is withdrawn in view of Applicant’s amendment to the claim. 

Applicant’s arguments and amendments filed 6/21/2021 have been entered and considered.  However, Applicant’s arguments are unpersuasive. 
1) Applicant states (Remarks 10):

    PNG
    media_image2.png
    242
    646
    media_image2.png
    Greyscale

	The Examiner disagrees. 
	First, a participant is also a presenter.  When a participant speaks, for example, the participant is a presenter.
Second, it is not true that Valli only teaches “display[ing] the virtual world including the 3D reconstructed physical space to the remote participants who are immersed in the virtual reality world via participant controlled assets[, avatars.]”  On the contrary, Valli also discloses a participant may be presented as an avatar or in 3D data stream, stating “In some embodiments the desk with the object on it may be part of the user's actual environment captured by a 3D video. In some embodiments the desk with the object may be part of a virtually rendered environment, in the case that the user is a reconstructed avatar. FIG. 3A depicts a head-on view, while FIGS. 3B and 3C depict perspectives from the left and right, respectively. In some embodiments, the reconstructed 3D view is similar to the view shown in FIG. 3A. The view is a high-quality 3D model or 3D-data stream created for each user in real-time.”  Valli ¶ 25.  “In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”  Valli ¶ 33.Therefore, the character in 520, similar to avatar 505 and 515, may see the virtual scene from different viewpoints. 
However, Valli does not provide an explicitly example to show what the character in 520 of Fig. 6 will see.  The Examiner’s view is that Valli’s teaching strongly suggests that is the case.  Nonetheless, the Examiner provides an obviousness analysis.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings that participants 505, 510, and 515 in Fig. 5 may change their viewpoints of what they see with the teaching that 520 in Fig. 5 may represent a participant of a meeting or gathering.  The suggestion/motivation would have been in order to let any participant of a meeting or gathering see other participants and their reactions. 

2) Applicant states (Remarks 11):

    PNG
    media_image3.png
    163
    630
    media_image3.png
    Greyscale

	The Examiner disagrees. 

    PNG
    media_image4.png
    436
    447
    media_image4.png
    Greyscale
 Valli Fig. 6.   If 520 is the presenter, 520 is not immersed in the virtual reality environment from the perspective of 510, 515, or 505.

3) Applicant states (Remarks 11):

    PNG
    media_image5.png
    311
    651
    media_image5.png
    Greyscale

	The argument is moot in view of the Examiner’s new ground of rejection for Claim 20. 

4) Applicant states (Remarks 11-12):

    PNG
    media_image6.png
    192
    649
    media_image6.png
    Greyscale

	First, the Examiner has already explained that Valli teaches displaying the virtual meeting room to a presenter not immersed in the virtual reality world.
Second, all the avatars are in the same virtual meeting room.  However, each avatar sees a different perspective of the virtual meeting room and experiences the virtual meeting room differently.  Valli provides an example, stating “Furthermore, avatar 515 receives a different perspective projection stream different than that of avatar 505. Avatar 505 sees the front of the participant's face while avatar 515 sees the right side of the participant's face. In some embodiments, in addition to a first participant depicted by the 3D reconstructed view within virtual window 520, there may be a second participant in the virtual meeting. The second participant may be able to select various virtual viewpoints occupied by the five avatars in FIG. 5.”  Valli ¶ 41. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Valli (US 20170339372 A1).
Regarding Claim 1, Valli discloses A virtual reality system for providing personalized 2-way interaction between a live presenter and a remote participant, the virtual reality system, comprising: 
a presenter viewing device suitable for displaying display information from a virtual reality environment (
    PNG
    media_image4.png
    436
    447
    media_image4.png
    Greyscale
 Valli Fig. 6.  

    PNG
    media_image7.png
    489
    587
    media_image7.png
    Greyscale
  Valli Fig. 4.
“FIG. 6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505. The view in FIG. 6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505. A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.
Valli discloses a virtual reality environment, stating “The example system in FIG. 6 depicts a view from a shared virtual space and one remote 3D view. The example system in FIG. 6 is similar to the example system 400 explained above. FIG. 6 depicts a single remote site as a reconstructed 3D view, and multiple avatars seated at a meeting table in the virtual lobby. The avatars are free to be represented as sitting at the table, but are also able to move about the virtual lobby and into the reconstructed 3D view. In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”  Valli ¶ 33.
Therefore, in this example, user 505 may choose to be represented as an avatar or a real-time reconstruction.  If 505 is represented as a real-time reconstruction, it will appear similar to 520 to other users.
Any one of 505, 510, 515, and 520 may be a presenter.  If the person is speaking, the person is a presenter.); 
an information transmission device in communication with a virtual reality environment generation system suitable for generating the display information for display on the presenter viewing device defining the virtual reality environment having a participant controlled asset, and a streaming asset having updatable content based on a live presentation from the live presenter (
    PNG
    media_image8.png
    600
    467
    media_image8.png
    Greyscale
  Valli Fig. 9.
“a participant controlled asset” is mapped to avatars as shown in Fig. 6 and described in ¶¶ 32-33.  
“a streaming asset having updatable content” may be mapped to 520 in Fig. 6.  “A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.  Fig. 6 shows that the 3D video screen 520 includes a presenter giving a presentation. 

    PNG
    media_image9.png
    637
    487
    media_image9.png
    Greyscale

“As shown, FIG. 5 includes 5 avatars and one 3D reconstruction (that would be displayed within virtual window 520), however any number of avatars and 3D reconstructions may be used.”  Valli ¶ 38.
); 
one or more controls or sensors suitable to allow a user to interact with the virtual reality environment (
Valli discloses interacting with the virtual reality environment by changing viewpoints, stating “In some embodiments, the virtual viewpoint can be chosen by the users. Additionally, the virtual viewpoint can correspond to user's eye positions. The virtual viewpoint can be adjusted manually to give the appearance of eye-contact between two communicating participants, or positioning of virtual viewpoints can be assisted by a computer to provide the appearance of eye contact. When a user chooses to be represented by an avatar, the user can change his/her virtual viewpoint with interactions with a keyboard or mouse, or any other similar action.”  Valli ¶ 43.); 
a non-transitory memory containing computer-readable instructions operable to 
display and adjust the display information in the virtual reality environment (Fig. 6-9); and 
a processor configured to process instructions for carrying out the following steps for adjusting and displaying information in the virtual reality environment: 
transmitting information related to position or activity of the participant controlled asset to the virtual reality environment generation system for subsequent transmission to be displayed at the presenter viewing device at a location of capture of the streaming asset (
In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”  Valli ¶ 40.
Valli discloses examples of the real-time reconstruction, stating “FIGS. 3A-3C show an exemplary embodiment of a reconstructed 3D view. In the views of FIGS. 3A-3C, a live human user may be depicted within a real background. FIGS. 3A-3C depict a user standing behind a desk with an object on the desk. In some embodiments the desk with the object on it may be part of the user's actual environment captured by a 3D video. In some embodiments the desk with the object may be part of a virtually rendered environment, in the case that the user is a reconstructed avatar. FIG. 3A depicts a head-on view, while FIGS. 3B and 3C depict perspectives from the left and right, respectively. In some embodiments, the reconstructed 3D view is similar to the view shown in FIG. 3A. The view is a high-quality 3D model or 3D-data stream created for each user in real-time. In some embodiments, the view is created with one or more depth sensing cameras. Alternatively, the view may be generated with two or more cameras in combination with a processor programmed to calculate depth from parallax information.” ¶ 32.

    PNG
    media_image10.png
    209
    213
    media_image10.png
    Greyscale



    PNG
    media_image9.png
    637
    487
    media_image9.png
    Greyscale

Regarding the limitation “displayed at the presenter viewing device at a location of capture of the streaming asset,” the Examiner is reading “a location of capture of the stream asset” to mean the location where the video stream is captured by a camera.  
There are at least three mappings for “displayed at the presenter viewing device at a location of capture of the stream asset.”
The character in 520 may change his/her viewpoint, and the changed viewpoint will be displayed to the character in 520.   The display for the character in 520 is placed at the location where the video stream is captured by a camera. 
“Furthermore, avatar 515 receives a different perspective projection stream different than that of avatar 505. Avatar 505 sees the front of the participant's face while avatar 515 sees the right side of the participant's face. In some embodiments, in addition to a first participant depicted by the 3D reconstructed view within virtual window 520, there may be a second participant in the virtual meeting. The second participant may be able to select various virtual viewpoints occupied by the five avatars in FIG. 5.”  Valli ¶ 41. 
Valli discloses a user may choose to be displayed as a real-time reconstruction or an avatar as defined by Valli, stating “In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment.”  Valli ¶ 40.
Therefore, the character in 520, similar to avatar 505 and 515, may see the virtual scene from different viewpoints. 
However, Valli does not provide an explicitly example to show what the character in 520 of Fig. 6 will see.  The Examiner’s view is that Valli’s teaching strongly suggests that is the case.  Nonetheless, the Examiner provides an obviousness analysis.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings that participants 505, 510, and 515 in Fig. 5 may change their viewpoints of what they see with the teaching that 520 in Fig. 5 may represent a participant 

Any of the 510, 515, and 505 in Fig. 5 may move around, their movement will be shown to the character in 520.  The display for the character in 520 is placed at the location where the video stream is captured by a camera.
See the Examiner’s analysis under b.
), 
displaying, at the presenter viewing device, the virtual reality environment including the participant control asset (
    PNG
    media_image4.png
    436
    447
    media_image4.png
    Greyscale
 Valli Fig. 6.  If 505 is the presenter, the 510, 515, and 520 representation may correspond to the participant control asset. ) such that the presenter can interact with the remote participant (The interaction may include eye contact exchanges, gesture exchanges, and body languages.), via the participant controlled asset in the virtual reality environment (
“Such embodiments allow more natural interaction between participants, a main example being more natural eye-contact.”  Valli ¶ 27.  “In embodiments using 3D displays, the display can be processed to give the appearance of eye contact for one or more users at each of multiple 
Valli discloses a full-motion capture and transfer for an avatar representation, stating “In embodiments disclosed herein, the 3D captured participants do not need to be converted to avatars, which could involve higher fidelity and more complete (omnidirectional) rendering of the human form. For the same reason, neither are methods to track and copy each user's motions to his/her avatar (motion tracking, inverse kinematics, etc.) needed. While participants displayed through a window in a virtual meeting room do not necessarily have the full virtual mobility of an avatar representation, benefits in quality and speed can be obtained.”  When participants/presenters displayed through a window as shown in Fig. 6, the participants/presenters’ gestures and body language are shown. ), without the presenter being immersed in the virtual reality environment (505 may be represented in a real-time reconstruction like 520.  Valli discloses a user may choose to be displayed as a real-time reconstruction, stating “In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”  Valli ¶ 40; Figs. 3A-C.  Valli ¶ 32.), 
receiving information related to the live presentation (“FIGS. 3A-3C show an exemplary embodiment of a reconstructed 3D view. In the views of FIGS. 3A-3C, a live human user may be depicted within a real background. FIGS. 3A-3C depict a user standing behind a desk with an object on the desk. In some embodiments the desk with the object on it may be part of the user's actual environment captured by a 3D video. In some embodiments the desk with the object may be part of a virtually rendered environment, in the case that the user is a reconstructed avatar. FIG. 3A depicts a head-on view, while FIGS. 3B and 3C depict perspectives from the left and right, respectively. In some embodiments, the reconstructed 3D view is similar to the view shown in FIG. 3A. The view is a high-quality 3D model or 3D-data stream created for each user in real-time. In some embodiments, the view is created with one or more depth sensing cameras. Alternatively, the view may be generated with two or more cameras in combination with a processor programmed to calculate depth from parallax information.”  Valli ¶ 25.), 
converting the information to the streaming asset (Id.), 
embedding the streaming asset into the virtual reality environment for display to the remote participant (Valli Fig. 6), and
receiving information from the virtual reality environment generation system that updates the streaming asset content for display to the remote participant (
“A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 39.
).
Valli does not provide an explicitly example to show what the character in 520 of Fig. 6 will see.  The Examiner’s view is that Valli’s teaching strongly suggests the character in 520 of Fig. 6 will see according to the same algorithm provided for avatars 505, 510, and 515 in Fig. 5, because a user may choose to be represented as an avatar or a character in 520, Valli stating “In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment.”  Valli ¶ 40.
Nonetheless, the Examiner provides an obviousness analysis.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings that participants 505, 510, and 515 in Fig. 5 may change their viewpoints of what they see with the teaching that 520 in Fig. 5 may represent a participant of a meeting or gathering.  The suggestion/motivation would have been in order to let any participant of a meeting or gathering see other participants and their reactions.  After the combination, the character in 520 in Fig. 5 sees the virtual scene similarly as avatar 505, 510, or 515 of Fig. 5 according to a similar mechanism.
The claim recites a “virtual reality environment generation system,” the Examiner’s view is that a collection of software/hardware components in Valli that implememt the same function may be mapped to a “virtual reality environment generation system.”  If the “virtual reality environment generation system” has to be one device/computer, the Examiner conducts obviousness analysis.  According to legal precedent, it would have been obvious for “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.”  MPEP 

Regarding Claim 2, Valli discloses The virtual reality system of claim 1, wherein the one or more controls or sensors are an input device configured to adjust the participant controlled asset within the virtual reality environment (
“In some embodiments, the virtual viewpoint can be chosen by the users. Additionally, the virtual viewpoint can correspond to user's eye positions. The virtual viewpoint can be adjusted manually to give the appearance of eye-contact between two communicating participants, or positioning of virtual viewpoints can be assisted by a computer to provide the appearance of eye contact. When a user chooses to be represented by an avatar, the user can change his/her virtual viewpoint with interactions with a keyboard or mouse, or any other similar action.”  Valli ¶ 43.
“In other embodiments, the second participant may be able to ‘walk’ his/her avatar around the virtual meeting space for any arbitrary virtual viewpoint, or move around his/her remote site freely (also changing the virtual viewpoint).” Valli ¶ 41.).

Regarding Claim 3, Valli discloses The virtual reality system of claim 2, wherein the participant controlled asset is an avatar representation of the remote participant for display in the virtual reality environment (

“In other embodiments, the second participant may be able to ‘walk’ his/her avatar around the virtual meeting space for any arbitrary virtual viewpoint, or move around his/her remote site freely (also changing the virtual viewpoint).” Valli ¶ 41.
“In some embodiments, the virtual viewpoint is changed by a local user, a remote user, or automatically during the compilation of 3D reconstructions (for example when including more users/sites to the telepresence session).”  Valli ¶ 42.).

Regarding Claim 4, Valli discloses The virtual reality system of claim 1, wherein the participant controlled asset is perceived to experience the virtual reality environment differently through a display on a participant viewing device compared to the display on the presenter viewing device (
“In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”  Valli ¶ 33. 

    PNG
    media_image4.png
    436
    447
    media_image4.png
    Greyscale
  Valli Fig. 6.
“FIG. 6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505. The view in FIG. 6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505. A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.  Fig. 6 shows an example viewpoint for ).

Regarding Claim 5, Valli discloses The virtual reality system of claim 4, wherein the virtual reality environment displayed at the presenter viewing device does not include the streaming asset(
“In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”
“FIG. 6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505. The view in FIG. 6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505. A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.
“As shown, FIG. 5 includes 5 avatars and one 3D reconstruction (that would be displayed within virtual window 520), however any number of avatars and 3D reconstructions may be used.”  Valli ¶ 38.

Valli does not provide an explicitly example to show what the character in 520 of Fig. 6 will see.  The Examiner’s view is that Valli’s teaching strongly suggests that is the case.  Nonetheless, the Examiner provides an obviousness analysis.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings that participants 505, 510, and 515 in Fig. 5 may change their viewpoints of what they see with the teaching that 520 in Fig. 5 may represent a participant of a meeting or gathering.  The suggestion/motivation would have been in order to let any participant of a meeting or gathering see other participants and their reactions.).

Regarding Claim 6. The virtual reality system of claim 1, wherein the streaming asset is updated in near real-time based on progress of the presentation (
“In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”
“As shown, FIG. 5 includes 5 avatars and one 3D reconstruction (that would be displayed within virtual window 520), however any number of avatars and 3D reconstructions may be used.”  Valli ¶ 38.
a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32. ).

Regarding Claim 7. The virtual reality system of claim 3, wherein the remote participant can affect the streaming asset content by changing the position or activity of the participant's avatar (

    PNG
    media_image11.png
    755
    232
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    735
    227
    media_image12.png
    Greyscale


“The example system in FIG. 6 depicts a view from a shared virtual space and one remote 3D view. The example system in FIG. 6 is similar to the example system 400 explained above. FIG. 6 depicts a single remote site as a reconstructed 3D view, and multiple avatars seated at a meeting table in the virtual lobby. The avatars are free to be represented as sitting at the table, but are also able to move about the virtual lobby and into the reconstructed 3D view.”  Valli ¶ 33.).

Regarding Claim 8. The virtual reality system of claim 3, further comprising receiving information from the virtual reality environment generation system that locates additional avatars in the virtual reality environment that are also are experiencing the streaming asset (

    PNG
    media_image4.png
    436
    447
    media_image4.png
    Greyscale
 Valli Fig. 6.  

    PNG
    media_image13.png
    459
    539
    media_image13.png
    Greyscale
Valli Fig. 1.).

Regarding Claim 9, Valli discloses A content capture system for creating a virtual reality asset in near real-time, comprising: 
a viewing device suitable for displaying display information from a virtual reality environment (See Claim 1 rejection for detailed analysis.); 
a capture device configured to capture a real world activity (
“A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.
 “The view is a high-quality 3D model or 3D-data stream created for each user in real-time. In some embodiments, the view is created with one or more depth sensing cameras. Alternatively, the view may be generated with two or more cameras in combination with a processor programmed to calculate depth from parallax information.”  Valli ¶ 25.); 
an information transmission device in communication with a virtual reality environment generation system suitable for generating display information for display on the viewing device defining some portion of the virtual reality environment (
Figs. 5-9. ); 
a non-transitory memory containing computer-readable instructions operable to 
display and adjust the display information in the virtual reality environment (
“FIG. 6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505. The view in FIG. 6 is a first 
See Claim 1 rejection for detailed analysis.); and 
a processor configured to process instructions for carrying out the following steps for adjusting and displaying information in the virtual reality environment: 
receive information captured on the capture device related to a real world activity (“The view is a high-quality 3D model or 3D-data stream created for each user in real-time. In some embodiments, the view is created with one or more depth sensing cameras. Alternatively, the view may be generated with two or more cameras in combination with a processor programmed to calculate depth from parallax information.”  Valli ¶ 25.); 
transmit the information to the virtual reality environment generation system for 
converting the information to a corresponding streaming asset that is embedded into the virtual reality environment (
    PNG
    media_image8.png
    600
    467
    media_image8.png
    Greyscale
) and for 
subsequent transmission to an instance of the virtual reality environment on a participant device (Fig. 9 912.  Figs. 7-8.), 
receive virtual reality environment information from the virtual reality environment generation system (Id.), 
the virtual reality environment information corresponding to the position or orientation of a controlled participant asset of a participant that is engaging with the streaming asset (
Figs. 7-8.  “In some embodiments, the virtual viewpoint can be chosen by the users. Additionally, the virtual viewpoint can correspond to user's eye positions. The virtual viewpoint can be adjusted manually to give the appearance of eye-contact between two communicating participants, or positioning of virtual viewpoints can be assisted by a computer to provide the appearance of eye contact. When a user chooses to be represented by an avatar, the user can change his/her virtual viewpoint with interactions with a keyboard or mouse, or any other similar action.”  Valli ¶ 43.
The “controlled participant asset” may be mapped to the avatar disclosed in Valli ¶ 43.
The “controlled participant asset” may also be mapped to the windown/screen based reconstruction as shown as 520 of Fig. 6.  “FIG. 6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505. The view in FIG. 6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505. A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.), and 
displaying the participant controlled asset on the viewing device at a location of capture of the real world activity (See Claim 1 rejection for detailed analysis.).
The claim recites a “virtual reality environment generation system,” the Examiner’s view is that a collection of software/hardware components in Valli that implememt the same function may be mapped to a “virtual reality environment generation system.”  If the “virtual reality environment generation system” has to be one device/computer, the Examiner conducts obviousness analysis.  According to legal precedent, it would have been obvious for “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.”  MPEP 2144.04.V.  Relevant functionalities may be integrated into one device, and certain functionalities may be made separate.   

Regarding Claim 10, Valli discloses The content capture system of claim 9, wherein the participant controlled asset is an avatar representation of a participant viewing the streaming asset content (Figs. 6-9).

Regarding Claim 11. The content capture system of claim 9, wherein the streaming asset is a video feed of the real world event (“In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”
a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.
“As shown, FIG. 5 includes 5 avatars and one 3D reconstruction (that would be displayed within virtual window 520), however any number of avatars and 3D reconstructions may be used.”  Valli ¶ 38.).

Regarding Claim 12. The content capture system of claim 11, wherein the real world event is a presentation (

    PNG
    media_image4.png
    436
    447
    media_image4.png
    Greyscale
 Valli Fig. 6.  
    PNG
    media_image13.png
    459
    539
    media_image13.png
    Greyscale
 Valli Fig. 1.  The Examiner takes an Official Notice that it would have been well-known in the art that a person at a meeting or gathering may give a presentation.   The benefits of combining this well-known knowledge would have been to promote remote learning.  Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. ).

13, Valli discloses The content capture system of claim 12, wherein the streaming asset is transmitted in near real-time as the presentation progresses (
“In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment. In some embodiments, the 3D view takes the form of any of the 3D reconstructions disclosed herein.”
“FIG. 6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505. The view in FIG. 6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505. A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.).

Regarding Claim 14, Valli discloses The content capture system of claim 9, wherein the participant controlled asset display on the viewing device is continually updated allowing feedback for the participant's engagement with the streaming asset (
“FIG. 7 depicts a second perspective projection stream of the received 3D data stream from a second virtual viewpoint occupied by avatar 515. As shown, avatar 515 can still see avatar 510 to the left of virtual window 520. Furthermore, avatar 515 receives a different perspective projection stream different than that of avatar 505. Avatar 505 sees the front of the 515 sees the right side of the participant's face. In some embodiments, in addition to a first participant depicted by the 3D reconstructed view within virtual window 520, there may be a second participant in the virtual meeting. The second participant may be able to select various virtual viewpoints occupied by the five avatars in FIG. 5. In some embodiments, the virtual viewpoints may be predetermined locations within the virtual meeting space. In other embodiments, the second participant may be able to ‘walk’ his/her avatar around the virtual meeting space for any arbitrary virtual viewpoint, or move around his/her remote site freely (also changing the virtual viewpoint).” Valli ¶ 41. 
“The example system in FIG. 6 depicts a view from a shared virtual space and one remote 3D view. The example system in FIG. 6 is similar to the example system 400 explained above. FIG. 6 depicts a single remote site as a reconstructed 3D view, and multiple avatars seated at a meeting table in the virtual lobby. The avatars are free to be represented as sitting at the table, but are also able to move about the virtual lobby and into the reconstructed 3D view.”  Valli ¶ 40.).

Regarding Claim 15, Valli discloses The content capture system of claim 9, wherein the participant is a first participant having a first participant controlled asset (Figs. 6-8).

Regarding Claim 16, Valli discloses The content capture system of claim 15, further comprising receiving additional information from the virtual reality environment generation system corresponding to the position or orientation of a second participant controlled asset of a second participant that is engaging with the streaming asset (
“FIG. 7 depicts a second perspective projection stream of the received 3D data stream from a second virtual viewpoint occupied by avatar 515. As shown, avatar 515 can still see avatar 510 to the left of virtual window 520. Furthermore, avatar 515 receives a different perspective projection stream different than that of avatar 505. Avatar 505 sees the front of the participant's face while avatar 515 sees the right side of the participant's face. In some embodiments, in addition to a first participant depicted by the 3D reconstructed view within virtual window 520, there may be a second participant in the virtual meeting. The second participant may be able to select various virtual viewpoints occupied by the five avatars in FIG. 5. In some embodiments, the virtual viewpoints may be predetermined locations within the virtual meeting space. In other embodiments, the second participant may be able to ‘walk’ his/her avatar around the virtual meeting space for any arbitrary virtual viewpoint, or move around his/her remote site freely (also changing the virtual viewpoint).”  Valli ¶ 41.).

Regarding Claim 17, Valli discloses The content capture system of claim 15, further comprising displaying the second participant asset on the display device (Figs. 6-8).

Regarding Claim 18, Valli discloses The content capture system of claim 12, wherein the display device is a two-dimensional video monitor that allows a presenter of the presentation to engage with the participant via the participant controlled asset in the virtual reality environment, without the presenter being immersed in the virtual reality environment (
“A 3D view such as those illustrated in FIGS. 3A-3C may be displayed as a 2D projection on a conventional 2D monitor. In other embodiments, a 3D view such as those of FIGS. 3A-3C may be displayed using a 3D display device, such as a 3D virtual reality or augmented reality headset, an auto-stereoscopic 3D display, or a holographic display. In embodiments using 3D displays, the display can be processed to give the appearance of eye contact for one or more users at each of multiple sites.”  Valli ¶ 28.
See Claim 1 rejection analyses for details.  The presenter may engage with the participant controlled asset through eye contact, gestures, and/or body languages.).

Regarding Claim 19, Valli discloses The content capture system of claim 18, further comprising:
receiving biographical information from the virtual reality environment generation system corresponding to the first participant or second participant (
Valli discloses the use of textual annotations with respect to an avatar, stating “In some embodiments, a transition between an avatar representation and a 3D reconstruction is accompanied by additional cues. The additional cues may include any of the following: an avatar moving away from the 3D reconstruction, an avatar moving into the 3D reconstruction, graphical and textual annotations, and audio cues.”  Valli ¶ 39.

Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Valli’s teaching on textual annotations with respect to an avatar.  The suggestion/motivation would have been in order to provide participant with more “cues” of the context.  The participants may become more engaged in the meeting or gathering.); and  
displaying the biographical information on the display device relative to the corresponding first participant or second participant (
Valli discloses the use of textual annotations with respect to an avatar, stating “In some embodiments, a transition between an avatar representation and a 3D reconstruction is accompanied by additional cues. The additional cues may include any of the following: an avatar moving away from the 3D reconstruction, an avatar moving into the 3D reconstruction, graphical and textual annotations, and audio cues.”  Valli ¶ 39. 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Valli’s teaching on textual annotations with respect to an avatar.  The suggestion/motivation would have been in order to provide participant with more “cues” of the context.  The participants may become more engaged in the meeting or gathering.).

Regarding Claim 21, Valli discloses The virtual reality system of claim 1, wherein the presenter viewing device is a two- dimensional display device (
“A 3D view such as those illustrated in FIGS. 3A-3C may be displayed as a 2D projection on a conventional 2D monitor. In other embodiments, a 3D view such as those of FIGS. 3A-3C may be displayed using a 3D display device, such as a 3D virtual reality or augmented reality headset, an auto-stereoscopic 3D display, or a holographic display. In embodiments using 3D displays, the display can be processed to give the appearance of eye contact for one or more users at each of multiple sites.”  Valli ¶ 28.).  

Regarding Claim 22, Valli discloses The virtual reality system of claim 21, wherein the two-dimensional device is a video monitor (“A 3D view such as those illustrated in FIGS. 3A-3C may be displayed as a 2D projection on a conventional 2D monitor. In other embodiments, a 3D view such as those of FIGS. 3A-3C may be displayed using a 3D display ).  

Regarding Claim 23, Valli discloses The virtual reality system of claim 4, wherein the virtual reality environment displayed at the presenter viewing device includes the participant controlled asset displayed as perceived from a location of the streaming asset in the virtual reality world (
 “FIG. 6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505. The view in FIG. 6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505. A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500. A 3D view such as the view of FIG. 6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).”  Valli ¶ 32.
Fig. 6 is an example.  It could be a viewpoint of any of the participant/presenter.  The representation of any participant/presenter may be an avatar or window/screen containing the participant/presenter.).  

The virtual reality system of claim 8, wherein the processor is further configured to display a secondary asset associated with the real world event adjacent the participant controlled asset and each of the additional avatars (

    PNG
    media_image4.png
    436
    447
    media_image4.png
    Greyscale
 Valli Fig. 6.  The table in Fig. 6 may be mapped to the second asset. 
“A meeting table is shown in the center of the virtual meeting space, however any virtual objects may be rendered within the virtual meeting space such as virtual chairs, plants, paintings, wallpaper, windows, and any other virtual objects known to one of skill in the art. As shown, FIG. 5 includes 5 avatars and one 3D reconstruction (that would be displayed within virtual window 520), however any number of avatars and 3D reconstructions may be used.”  Valli ¶ 31.

    PNG
    media_image13.png
    459
    539
    media_image13.png
    Greyscale
Valli Fig. 1.  The virtual room may be mapped to the second asset.).

Regarding Claim 25, Valli discloses The virtual reality system of claim 24, wherein information relating to the secondary asset is transmitted separately to the virtual reality environment generation system separately from the streaming asset (
According to legal precedent, it would have been obvious for “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.”  MPEP 2144.04.V.  Relevant functionalities may be integrated into one device, and certain functionalities may be made separate.
Information data may be sent separately.).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Valli (US 20170339372 A1) in view of Powers et al. (Powers) (US 7293235 B1). 

Regarding Claim 20, Valli discloses A virtual reality system for partitioned virtual reality environments, comprising: 
a viewing device suitable for displaying display information from a virtual reality environment (See Claim 1 rejection for detailed analysis.); 
an information transmission device in communication with a virtual reality environment generation system suitable for generating the display information for display on the viewing device defining the virtual reality environment having a participant controlled asset, and a streaming asset (See Claim 1 rejection for detailed analysis.); 
one or more controls or sensors suitable to allow a user to interact with the virtual reality environment (See Claim 1 rejection for detailed analysis.); 
a non-transitory memory containing computer-readable instructions operable to display and adjust the display information in the virtual reality environment (See Claim 1 rejection for detailed analysis.); and 
a processor configured to process instructions for carrying out the following steps for adjusting and displaying information in the virtual reality environment: 
locating the participant controlled asset in a virtual region in the virtual reality environment, the virtual region including one or more virtual assets that the participant controlled asset can engage with (Fig. 6), 
locating the streaming asset within the virtual reality environment but outside of the virtual region such that the participant controlled asset is partitioned from the streaming asset 
Fig. 6.  The streaming asset may be mapped to the window/screen representation of a participant/presenter.  The visual representations of other participants/presenters are partitioned from the window/screen. ), and 
receiving information from the virtual reality environment generation system that updates the streaming asset content (See Claim 1 rejection for detailed analysis.).
The claim recites a “virtual reality environment generation system,” the Examiner’s view is that a collection of software/hardware components in Valli that implememt the same function may be mapped to a “virtual reality environment generation system.”  If the “virtual reality environment generation system” has to be one device/computer, the Examiner conducts obviousness analysis.  According to legal precedent, it would have been obvious for “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.”  MPEP 2144.04.V.  Relevant functionalities may be integrated into one device, and certain functionalities may be made separate.   
However, Valli does not explicitly disclose such that the participant controlled asset cannot enter a location of the streaming asset.
Powers discloses such that the participant controlled asset cannot enter a location of the streaming asset (“The prediction technique can take into consideration features within the In such a case although the avatar can see into the neighbouring zone, it cannot move into the zone in that direction and must instead take a different path.”  Powers col. 5 lines 11-20.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Valli with Powers.  The suggestion/motivation would have been in order to save computation resources.  When the movements of an avatar is more restricted, the computation becomes simpler.



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Valli (US 20170339372 A1) in view of Marcolina et al. (Marcolina) (US 20160239080 A1).
Regarding Claim 26, Valli discloses The virtual reality system of claim 24. 
However, Valli does not explicitly disclose wherein the secondary asset is controlled by the presenter.
Marcolina discloses wherein the secondary asset is controlled by the presenter (
“In such an implementation, multiple users can simultaneously interact with the same virtual object or with virtual controls that manipulate the same virtual object, such that both the users view the same virtual objects and manipulations to virtual objects by one user are seen by the other user, hence creating a collaborative environment.”  Marcolina ¶ 162.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Valli with Marcolina.  The suggestion/motivation would have been . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“AbGradCon 2009: A Glimpse into Mixed-Reality Meetings of the Future” (http://www.spaceref.com/news/viewsr.html?pid=31957): 

    PNG
    media_image14.png
    484
    776
    media_image14.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/             Primary Examiner, Art Unit 2611